
	

113 HR 2638 IH: Foreign Aid Transparency and Accountability Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2638
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Poe of Texas (for
			 himself and Mr. Connolly) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To direct the President to establish guidelines for
		  United States foreign assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Aid Transparency and
			 Accountability Act of 2013.
		2.Guidelines for
			 United States foreign assistance
			(a)PurposeThe purpose of this section is to evaluate
			 the performance of United States foreign assistance and its contribution to
			 policy, strategies, projects, program goals, and priorities undertaken by the
			 United States, to foster and promote innovative programs to improve the
			 effectiveness of United States foreign assistance, and to coordinate the
			 monitoring and evaluation processes of Federal departments and agencies that
			 administer United States foreign assistance.
			(b)Establishment of
			 guidelinesNot later than 18 months after the date of the
			 enactment of this Act, the President shall establish guidelines regarding the
			 establishment of measurable goals, performance metrics, and monitoring and
			 evaluation plans that can be applied with reasonable consistency to United
			 States foreign assistance. Such guidelines should be established according to
			 best practices of monitoring and evaluation studies and analyses.
			(c)Objectives of
			 guidelines
				(1)In
			 generalThe guidelines established under this section shall
			 provide direction to Federal departments and agencies that administer United
			 States foreign assistance on how to develop the complete range of activities
			 relating to the monitoring of resources, the evaluation of projects, the
			 evaluation of program impacts, and analysis that is necessary for the
			 identification of findings, generalizations that can be derived from those
			 findings, and their applicability to proposed project and program
			 design.
				(2)ObjectivesSpecifically,
			 the guidelines shall provide direction on how to achieve the following
			 objectives for monitoring and evaluation of programs:
					(A)Building measurable goals, performance
			 metrics, and monitoring and evaluation into program design, to be tracked
			 against an established baseline at the outset, including the provision of
			 sufficient program resources to conduct monitoring and evaluation.
					(B)Disseminating
			 guidelines for the development and implementation of monitoring and evaluation
			 programs to all personnel, especially in the field, who are responsible for the
			 design, implementation, and management of United States foreign assistance
			 programs.
					(C)Developing a clearinghouse capacity for the
			 collection and dissemination of knowledge and lessons learned that serve as
			 benchmarks to guide future programs for United States development
			 professionals, implementing partners, the international aid community, and aid
			 recipient governments, and as a repository of knowledge on lessons
			 learned.
					(D)Distributing evaluation reports internally
			 and making the reports available online to the public. In addition, providing a
			 summary of each evaluation, including a description of the evaluation
			 methodology, and key findings and recommendations made in the evaluation, to
			 the public online in a fully searchable form, within 90 days after the
			 completion of the evaluation. Any material made available online under this
			 subparagraph may not include any classified or proprietary information of
			 nongovernmental organizations, contractors, or private sector entities.
					(E)Establishing
			 annual monitoring and evaluation agendas and objectives.
					(F)Applying rigorous monitoring and evaluation
			 methodologies to focus on learning, accountability, and policymaking, choosing
			 from among a wide variety of qualitative, quantitative, summative, and
			 formative methods common in the field of social scientific inquiry, including
			 impact evaluations, a simple grading system providing a clear evaluation of
			 outcomes, and analysis of project logic that includes inputs, activities,
			 outputs, intermediate outcomes, and end outcomes.
					(G)Partnering with
			 the academic community, implementing partners, and national and international
			 institutions that have expertise in monitoring and evaluation and analysis when
			 such partnerships will provide needed expertise or will significantly improve
			 the evaluation and analysis.
					(H)Developing and
			 implementing a training plan for appropriate aid personnel on the proper
			 conduct of monitoring and evaluation programs.
					(I)Providing relevant and useful evaluation
			 questions that meet the needs of decision makers, an appropriate and feasible
			 design for the evaluation questions, and criteria that permit objective
			 assessment and valid conclusions on the evaluation questions.
					(J)Ensuring
			 sufficient, credible, and reliable measures and data in the evaluation of the
			 effectiveness of foreign assistance programs, including an assessment of
			 assumptions and limitations made in such evaluation.
					(K)Ensuring that generally accepted standards
			 such as independence, professional judgment, competence, and quality control
			 and assurance are followed in the monitoring and evaluation of programs.
					(d)Implementation
			 of GuidelinesBeginning not
			 later than one year after the date on which the President establishes the
			 guidelines under this section, the head of each Federal department or agency
			 that administers United States foreign assistance shall administer the United
			 States foreign assistance in accordance with the guidelines.
			(e)Presidential
			 reportNot later than 18
			 months after the date of the enactment of this Act, the President shall submit
			 to the appropriate congressional committees a report that contains a detailed
			 description of the guidelines that have been developed on measurable goals,
			 performance metrics, and monitoring and evaluation plans for United States
			 foreign assistance established under this section. The report shall be
			 submitted in unclassified form to the maximum extent possible, but may include
			 a classified annex.
			(f)Implementation
			 not required for certain security sector assistance
				(1)In
			 generalThe Secretary of
			 State shall not be required to administer any United States foreign assistance
			 program relating to United States security sector assistance in accordance with
			 the guidelines established under this section if the Secretary of State makes a
			 determination that the administration of such program in accordance with the
			 guidelines would be detrimental to the national interests of the United
			 States.
				(2)Briefings or
			 reportThe Secretary of State shall provide briefings or submit a
			 written report to the appropriate congressional committees explaining any
			 determination made under paragraph (1). Any such report may be submitted to the
			 appropriate congressional committees in classified form.
				(g)Comptroller
			 General reportsThe
			 Comptroller General of the United States shall—
				(1)not later than 1 year after the date of the
			 enactment of this Act, submit to the appropriate congressional committees a
			 report that contains an analysis of the actions that the major Federal
			 departments and agencies that administer United States foreign assistance have
			 taken to ensure that the evaluation of United States foreign assistance is
			 planned, conducted, and utilized effectively;
				(2)not later than 3
			 years after the date of the enactment of this Act, submit to the appropriate
			 congressional committees a report that contains an analysis of—
					(A)the guidelines
			 established pursuant to subsection (b); and
					(B)the implementation of the guidelines by the
			 major Federal departments and agencies that administer United States foreign
			 assistance; and
					(3)not later than 5 years after the date of
			 the enactment of this Act, and biennially thereafter for 8 years, submit to the
			 appropriate congressional committees a report that contains an analysis of the
			 implementation of the guidelines by the major Federal departments and agencies
			 that administer United States foreign assistance.
				(h)Evaluation
			 definedIn this section, the
			 term evaluation means, with respect to a United States foreign
			 assistance program, the systematic collection and analysis of information about
			 the characteristics and outcomes of the program and projects under the program
			 as a basis for judgments, to improve effectiveness, and to inform decisions
			 about current and future programming.
			3.Revision to Internet
			 website to make publicly available comprehensive, timely, comparable, and
			 accessible information on United States foreign assistance programs
			(a)Revision;
			 information sharing and updates; feedback mechanism
				(1)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the President shall direct
			 the Secretary of State to revise the Department of State’s Internet website
			 ForeignAssistance.gov to make publicly available in unclassified
			 form comprehensive, timely, comparable, and accessible information on United
			 States foreign assistance.
				(2)Information
			 sharing and updates
					(A)Information
			 sharingThe head of each Federal department or agency that
			 administers United States foreign assistance shall, not later than 2 years
			 after the date of the enactment of this Act, and every 90 days thereafter,
			 provide to the Secretary of State such information with respect to the United
			 States foreign assistance programs carried out by such Federal department or
			 agency.
					(B)UpdatesThe
			 Secretary of State shall publish not later than 2 years after the date of the
			 enactment of this Act and thereafter update on a quarterly basis on the
			 Internet website the information provided under subparagraph (A).
					(3)Feedback
			 mechanismThe website described in paragraph (1) shall include a
			 feedback mechanism through which individuals are able to provide comments on
			 any United States foreign assistance program.
				(b)Matters To be
			 included
				(1)In
			 generalThe information described in subsection (a)(1) shall be
			 published on a detailed program-by-program basis and country-by-country
			 basis.
				(2)Types of
			 informationTo ensure transparency, accountability, and
			 effectiveness of United States foreign assistance, such information shall
			 include country assistance strategies, annual budget documents, congressional
			 budget justifications, obligations, expenditures, and reports and evaluations,
			 including those developed pursuant to the guidelines established under section
			 2, for United States foreign assistance programs and projects under such
			 programs. Each type of information described in this paragraph shall be
			 published or updated on the Internet website not later than 90 days after the
			 date on which the information is issued.
				(3)Report in lieu
			 of inclusionIf—
					(A)the head of a
			 Federal department or agency makes a determination that the inclusion of a
			 required item of information on the Internet website under subsection (a)(1)
			 would jeopardize the health or security of an implementing partner or program
			 beneficiary, or
					(B)the Secretary of
			 State makes a determination that the inclusion of a required item of
			 information on the Internet website under subsection (a)(1) would be
			 detrimental to the national interests of the United States,
					then the
			 head of such Federal department or agency or the Secretary of State, as the
			 case may be, shall provide briefings to the appropriate congressional
			 committees on the item of information or submit to the appropriate
			 congressional committees the item of information in a written report in lieu of
			 it being included on the Internet website, along with the reasons for it not
			 being included on the Internet website. Any such item of information may be
			 submitted to the appropriate congressional committees in classified
			 form.(c)Scope of
			 information
				(1)In
			 generalThe Internet website shall contain the information
			 described in subsection (b) as follows:
					(A)For fiscal year
			 2013, the information relating to such fiscal year and each of the immediately
			 preceding 2 fiscal years.
					(B)For fiscal year
			 2014, the information relating to such fiscal year and each of the immediately
			 preceding 3 fiscal years.
					(C)For fiscal year
			 2015, the information relating to such fiscal year and each of the immediately
			 preceding 4 fiscal years.
					(D)For fiscal year
			 2016 and each fiscal year thereafter, the information relating to such fiscal
			 year and each of the immediately preceding 5 fiscal years.
					(2)Older
			 informationFor fiscal year
			 2017 and each fiscal year thereafter, the Internet website shall also contain a
			 link to a searchable database available to the public containing information
			 described in subsection (b) relating to fiscal years prior to the immediately
			 preceding 5 fiscal years but subsequent to fiscal year 2010.
				4.Congressional
			 briefings if requirements of section 3 are not metIf
			 the information described in section 3(b) with respect to a United States
			 foreign assistance program is not provided as required under section 3, then
			 the head of the relevant Federal department or agency shall provide briefings
			 to the appropriate congressional committees, along with a detailed explanation
			 of why the requirements for publication on the Internet have not been met and
			 when they will be met, with respect to each month for which such information is
			 not published on the Internet.
		5.OffsetOf the amounts authorized to be appropriated
			 for United States foreign assistance programs of a Federal department or agency
			 that administers such programs for a fiscal year, up to 5 percent of such
			 amounts are authorized to be appropriated to carry out this Act with respect to
			 such programs for such fiscal year.
		6.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)United States
			 foreign assistanceThe term
			 United States foreign assistance means any tangible or
			 intangible item provided by gift, loan, sale, credit, guaranty, or other means
			 by any agency of the United States Government to a foreign country, including
			 any training, service, or technical advice, any item of real, personal, or
			 mixed property, any agricultural commodity, United States dollars, and any
			 currencies of any foreign country which are owned by the United States
			 Government.
			(3)United States
			 security sector assistanceThe term United States security
			 sector assistance—
				(A)means policies,
			 programs, and activities that the United States Government employs to engage
			 with foreign partners in the use of force to protect both the foreign state and
			 its citizens at home or abroad, maintain international peace and security, and
			 to enforce the law and provide oversight of security institutions and forces;
			 and
				(B)includes helping
			 foreign partners build and sustain the capacity and effectiveness of
			 institutions to provide security, safety, and justice for their people and to
			 contribute to efforts that address common security challenges.
				
